          Case 1:18-cr-00056-NONE-SKO Document 105 Filed 06/10/20 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Jesus Javier Hernandez-Herrera
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00056 SKO
11                               Plaintiff,               STIPULATION TO CONTINUE
                                                          SENTENCING HEARING; FINDINGS
12   v.                                                   AND ORDER
13   JESUS JAVIER HERNANDEZ-HERRERA,                      DATE: August 11, 2020
                                                          TIME: 8:30 a.m.
14                               Defendant.               JUDGE: Hon. Dale A. Drozd
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, JESUS JAVIER HERNANDEZ-HERRERA, by and through his
18

19 attorney of record, Monica L. Bermudez and The United States of America, by and through his counsel
20 of record HENRY CARBAJAL, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on June 12, 2020.
22
            2.     By this stipulation, defendants now move to continue the sentencing hearing to
23
     August 11, 2020 at 8:30 a.m. before the Honorable Dale A. Drozd. The government joins in this
24
     request.
25
            3.     The parties agree and stipulate, and request that the Court find the following:
26

27          a.     Additional time is requested to prepare and collect documents for sentencing.

28
                                                      1
29

30
         Case 1:18-cr-00056-NONE-SKO Document 105 Filed 06/10/20 Page 2 of 2


          b.    The government does not object to, and agrees with, the requested continuance.
 1
     IT IS SO STIPULATED.
 2

 3 DATED: June 8, 2020

 4                                    /s/ Monica L. Bermudez
                                      MONICA L. BERMUDEZ
 5                                    Counsel for Defendant
                                      JESUS JAVIER HERNANDEZ-HERRERA
 6

 7 DATED: June 8, 2020
                                      /s/ Henry Carbajal
 8                                    HENRY CARBAJAL
                                      Assistant United States Attorney
 9

10

11

12
                                             ORDER
13
     IT IS SO ORDERED.
14
       Dated:   June 10, 2020
15                                                UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                  2
29

30
